[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT         FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 05-11158                 September 23, 2005
                            Non-Argument Calendar           THOMAS K. KAHN
                          ________________________                CLERK


                    D.C. Docket No. 04-00241-CR-T-23-EAJ

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                     versus

ATTRICE BROOKS,
a.k.a. Pops,
                                                        Defendant-Appellant.

                        __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                             (September 23, 2005)

Before BLACK, CARNES and MARCUS, Circuit Judges

PER CURIAM:

      Thomas H. Ostrander, appointed counsel for Attrice Brooks in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Brooks’s conviction and

sentence are AFFIRMED.




                                         2